DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 6-7, filed 6/30/2022, with respect to claims 2 and 10 have been fully considered and are persuasive.  The 35 U.S.C. 112rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 2-10 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed gas liquid separator, and fuel cell system comprising a gas liquid separator, are novel over the closest prior art – Miyajima (US 2010/0190068 A1) and Itoga (US 2018/0123148 A1).
Regarding Claim 1, neither Miyajima nor Itoga, alone or in combination, teach or suggest a fuel cell system in which a lower portion of an inner surface forming the channel in the inlet pipe and positioned below a central line of the channel in the inlet pipe is inclined downward toward a downstream side of the inlet pipe.  The instant specification teaches that the latter structure allows water on the upstream side of an opening in the inlet pipe to flow along the lower portion by gravitation to an opening for discharge from the opening and into the gas liquid separator [PgPublication – par. 0043; Fig. 3].
Regarding Claim 10, neither Miyajima nor Itoga, alone or in combination, teach or suggest a gas liquid separator having a second inlet port configured to guide the fuel exhaust gas discharged from a second fuel gas discharge passage into the base part.   The instant specification teaches that the latter structure allows reduction in the number of component parts of the fuel cell system and the size of the fuel cell system overall [PgPublication – par. 0089].
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724